United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1820
                                   ___________

Jeffrey L. Thurman,                     *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Michael Kemna,                          *
                                        *        [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: August 26, 2005
                                Filed: August 31, 2005
                                 ___________

Before ARNOLD, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Missouri inmate Jeffrey Thurman appeals the district court’s1 dismissal of his
42 U.S.C. § 1983 action for failure to state a claim upon which relief can be granted.
Having conducted careful de novo review, see Gordon v. Hansen, 168 F.3d 1109,
1113 (8th Cir. 1999) (per curiam), we conclude that the district court did not err in
dismissing Mr. Thurman’s complaint. We also conclude that the court did not abuse
its discretion in denying Mr. Thurman’s motions to amend his complaint, or in


      1
       The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.
refusing to order the production of documents at this early stage of the litigation. See
8th Cir. R. 47B.
                        ______________________________




                                          -2-